Judgment, Supreme Court, New York County (Arlene Goldberg, J.), rendered February 22, 2001, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4 to 8 years, unanimously affirmed.
The court properly imposed the bargained-for alternative prison sentence upon defendant’s failure to complete a drug rehabilitation program, a condition of his plea bargain (see People v Alamo, 302 AD2d 332 [2003], lv denied 100 NY2d 559 [2003]). At the time of the plea, the court had warned defendant of the sentence he would receive if he absconded from the program and failed to report back to court immediately. At sentencing, defendant received a sufficient opportunity to be heard on his claim that he left the program because of concerns for his safety, and he did not request any further inquiry or move to withdraw his plea. Furthermore, irrespective of these safety concerns, defendant violated his plea agreement when he left the program without permission and without first seeking help with respect to such safety concerns (see id.).
We perceive no basis for reducing the sentence. Concur— Buckley, P.J., Tom, Saxe, Sullivan and Rosenberger, JJ.